Judgment, Supreme Court, New York County (E. W. Pine, J.), entered June 19, 1980, is unanimously modified, on the law and the facts, to the extent of striking so much thereof as awards to plaintiff any punitive damages as against defendants-appellants Carib Autos, Inc., and Trans Atlantic Trading, Ltd., and the decretal portion of the judgment is modified by deleting therefrom the words *510“and $25,000 in punitive damages,” and the judgment, so far as appealed from, is otherwise affirmed, without costs. The conduct charged against defendants-appellants appears to be “an isolated transaction incident to an otherwise legitimate business” rather than “a gross and wanton fraud upon the public.” (Walker v Sheldon, 10 NY2d 401, 406.) Accordingly, punitive damages are not warranted (see, also, Garrity v Lyle Stuart, Inc., 40 NY2d 354, 358). Concur — Kupferman, J. P., Birns, Ross, Lupiano and Silverman, JJ.